UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7644



STEPHEN A. SHARP,

                                            Petitioner - Appellant,

          versus


CHARLES E. THOMPSON,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-97-954-AM)


Submitted:   May 13, 1999                    Decided:   May 18, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen A. Sharp, Appellant Pro Se. Daniel John Munroe, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen Sharp filed an untimely notice of appeal. We dismiss

for lack of jurisdiction.     The time periods for filing notices of

appeal are governed by Fed. R. App. P. 4.    These periods are “man-

datory and jurisdictional.”    Browder v. Director, Dep't of Correc-

tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).     Parties to civil actions have thirty

days within which to file in the district court notices of appeal

from judgments or final orders.    Fed. R. App. P. 4(a)(1).   The only

exceptions to the appeal period are when the district court extends

the time to appeal under Fed. R. App. P. 4(a)(5) or reopens the

appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on September 14, 1998;*

Sharp's notice of appeal was filed on October 27, 1998, which is

beyond the thirty-day appeal period.      Sharp's failure to note a

timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Sharp’s

appeal.   We therefore deny a certificate of appealability and dis-

miss the appeal.   We dispense with oral argument because the facts



     *
       Although the district court’s order is marked as “filed” on
September 10, 1998, the district court’s records show that it was
entered on the docket sheet on September 14, 1998. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3